Citation Nr: 0728678	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision.  In August 
2003, the veteran and his wife appeared and provided sworn 
testimony during a videoconference hearing held before the 
undersigned Acting Veterans Law Judge.  In August 2004, the 
Board remanded for further procedural development.  
Subsequently, in a July 2005 decision, the Board denied a 
compensable evaluation for malaria.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2007 Order, the Court 
remanded the case to the Board for further proceedings 
consistent with an April 2007 Joint Motion for Remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with such a 
letter in September 2004.  However, the RO informed the 
veteran of the evidence required to substantiate a service 
connection claim rather than an increased rating claim.  
Accordingly, he has not been provided adequate notice of VCAA 
and its applicability to his appeal.  It is the RO that must 
insure compliance with the notice provisions in the first 
instance.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  On 
remand, another VCAA letter, to include provisions addressing 
the increased rating claim, must be sent to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Therefore, the RO should ensure 
that the corrective VCAA letter also includes a discussion on 
the information or evidence necessary to establish a 
compensable disability rating and effective date. 

The Board observes that the veteran's attorney filed 
additional written argument in August 2007 in which she 
requests that another VA examination be provided to the 
veteran as the examination upon which the Board relied was 
conducted in 2002 and that the examiner at that time was not 
provided with the veteran's claims file in conjunction with 
the examination.  Upon thorough review and consideration, the 
Board deems that another examination is not necessary to 
render a fully-informed decision on this appeal.  In the 
absence of any contention that the veteran's condition has 
changed since the 2002 examination, there is no reason to 
think that the examination results would be other than 
duplicative of the previous results.  Furthermore, upon 
review of the 2002 examination report, the Board finds that 
the report is thorough and comprehensive, and most 
importantly, that the examiner did indeed have access to the 
veteran's claims file as evidenced by the examination request 
paperwork which shows that the claims file was provided to 
the examiner.  The report itself reflects that the examiner 
rendered appropriate findings and analysis demonstrating 
review of the veteran's medical history and service medical 
records to include the episode of malaria which the veteran 
experienced during service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the veteran's 
increased rating claim as outlined above and 
it should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as required by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.	The RO should readjudicate the issue.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on appeal 
remains denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

